Citation Nr: 0627354	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  03-15 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for peripheral 
neuropathy, including as due to Agent Orange exposure.  

3.  Entitlement to service connection for left ear hearing 
loss.  

4.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from December 1965 
to September 1967.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, denying the appealed claims.  

The Board has styled the hearing loss claim as separate 
claims for left and right ear hearing loss, based on the 
Board's actions here granting of service connection for left 
ear hearing loss, and remanding the claim for service 
connection for right ear hearing loss.  Claims for service 
connection for bilateral hearing loss were previously denied 
including by an October 1991 RO rating action.  However, 
since that most recent denial, the adjudication of claims for 
service connection for hearing loss has been altered by 
Hensley v. Brown, 5 Vet. App. 155 (1993), which established a 
threshold for normal hearing of from 0 to 20 decibels (dB), 
with higher thresholds indicating some degree of hearing 
loss.  Hensley, at 157.  An intervening change in a law or 
regulation (not a regulatory change in an evidentiary burden) 
creates a new basis of entitlement to benefits.  Claims 
predicated on such a basis should be treated as new claims.  
Hence, the veteran's claims for service connection for 
hearing loss need not be reopened prior to merits-based 
adjudication.  The Board sees no prejudice in this merits-
based adjudication by the Board, though the RO in the 
appealed August 2002 decision and subsequent statement of the 
case and supplemental statement of the case denied reopening 
the claim, since the Board here grants service connection for 
left ear hearing loss, and remands the claim for service 
connection for right ear hearing loss, with the claim then to 
be readjudicated de novo by the RO.  

The issues of entitlement to service connection for 
peripheral neuropathy, and right ear hearing loss are 
addressed in the REMAND portion of the decision below and  
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  It is as likely as not that the veteran has left ear 
sensorineural hearing loss which was present within the first 
post-service year.  

2.  The veteran is not shown to have engaged in combat with 
the enemy during his active duty service during the Vietnam 
Era, and no service records or other credible evidence has 
corroborated the occurrence of an alleged inservice stressor.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, left ear hearing loss was incurred during service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2005): 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326, 3.385 
(2005).

2.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A,5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005), VA has an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate claims for VA benefits.  See also, 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2005).

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will notify veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  VA has 
fulfilled these requirements in this case.  

Because the veteran is here granted the complete benefit 
sought on appeal of his claim for service connection for left 
ear hearing loss, there is no reasonable possibility that 
additional development will further that claim on appeal.

By a VCAA letter in March 2002, the veteran was informed of 
the notice and duty to assist provisions of the VCAA, and was 
informed of the information and evidence necessary to 
substantiate his claim for service connection for PTSD.  The 
letter adequately informed of bases of review and the 
requirements to sustain the PTSD claim, as discussed further 
below.  By the VCAA letter the veteran was informed of 
information and evidence that he should submit for the PTSD 
claim, and the assistance VA would provide in obtaining 
evidence to support that claim.  38 C.F.R. §§ 3.156, 3.303, 
Part 4 (2005).  This included evidence of a stressor in 
service, as supported by independent corroboration, and 
medical opinion evidence of a causal link between that 
incident in service and currently diagnosed PTSD.  The letter 
further informed of the information the veteran should 
provide concerning details of an alleged in-service stressor, 
to include contact information of persons who may be able to 
corroborate the stressor.  The veteran was informed of the 
respective roles of the veteran and VA in obtaining evidence 
in furtherance of his PTSD claim, with assistance to be 
provided by VA in obtaining any indicated evidence.  Also by 
the VCAA letter, the veteran was requested to submit any 
evidence in furtherance of his claim; he was thus impliedly 
asked to submit any evidence in his possession.  He was also 
told that it was ultimately his responsibility to see that 
pertinent evidence not in Federal possession is obtained.  

The VCAA letter requested that the veteran inform of VA and 
private medical sources of evidence pertinent to his claim, 
and that he provide necessary authorization to obtain those 
records.  While the veteran did inform of treatment records 
pertinent to his PTSD claim, and the RO may not have 
adequately pursued obtaining private treatment records not 
already submitted by the veteran, that is ultimately 
immaterial to the RO or the Board's determination denying 
service connection for PTSD, since the claim is denied based 
on the absence of a corroborated in-service stressor, which 
could not be assisted by any additional private medical 
records of recent examination or treatment.  Hence, there was 
no reasonable possibility that additional treatment records, 
as identified by the veteran including by the veteran's 
October 2005 submission of a list of private treating 
physicians, would further the veteran's claim for service 
connection for PTSD.  The veteran has not reported of any VA 
treatment records to be obtained.  All records obtained were 
associated with the claims folder.  The veteran was duly 
informed, including by a statement of the case and 
supplements thereto, of evidence of record.  

While it is true that the veteran has not been afforded a VA 
examination to specifically address the claim of entitlement 
to service connection for PTSD, such an examination is not 
required to fulfill the duty to assist where, as here, the 
evidentiary record has not established, by affirmative, 
cognizable evidence that he has suffered an event, injury, or 
disease in service in order to trigger VA's obligation to 
provide a VA medical examination or obtain a medical opinion.  
38 C.F.R. § 3.159(c)(4)(i)(A)-(C); Paralyzed Veterans of 
America, et al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).  Here, PTSD generally is not a disease 
subject to lay identification, and requires medical expertise 
to establish its existence.  Hence, medical evidence was here 
required to establish the existence of PTSD in service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Alternatively, a corroborated stressor in service would have 
triggered the need for a VA examination to address whether 
the veteran has PTSD due to a corroborated in-service 
stressor.  However, as discussed below, the veteran has not 
averred a stressor that may be corroborated, and hence no VA 
examination is needed because a corroborated stressor is not 
presented on which to base a medical opinion of a PTSD 
related to service.  38 C.F.R. § 3.304(f) (2005).  
The veteran was afforded opportunities to address his 
appealed PTSD claim, including by testimony.  However, by a 
submitted VA Form 9 in May 2003, he expressly declined the 
offer of a hearing to address this claim.  The veteran 
addressed his appealed claims by submitted statements.  There 
is no indication that the veteran was denied any opportunity 
to address his appealed claims, or that he still desires to 
address these claims and this has gone unfulfilled.  

A Social Security disability determination and the medical 
records underlying that determination were obtained and 
associated with the claims folder.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992) (concerning duties to obtain SSA 
records).  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the PTSD claim here adjudicated on appeal.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The U.S. Court of Appeals for Veterans Claims (Court) has 
recently held that the notice requirements in 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) must be provided to a 
claimant prior to initial RO adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
veteran was afforded VCAA notice prior to initial 
adjudication of the appealed PTSD claim.  Id.  Nonetheless, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) remain 
applicable, including provisions pertaining to when notice is 
issued.  In this instance, however, the Board finds that the 
veteran was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claim for 
service connection for PTSD.  The Court has recently held, in 
that regard, that an error is not prejudicial when the error 
did not affect "the essential fairness of the 
[adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between service and the disorder which is the 
basis of claim; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim for benefits, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if entitlement to benefits is 
awarded.  Id.  Here, the Board has considered application of 
Dingess/Hartman, but finds no prejudice to the veteran 
resulting from any failure to inform of the above-noted five 
crucial elements of disability claims.  The veteran's status 
as a veteran was established and there was no denial of claim 
on that basis.  The current existence of PTSD has not been 
disputed and is not the basis of denial of the veteran's PTSD 
claim.  The question of a causal link to service, either 
based on development of PTSD in service or based on a 
stressor in service causative of PTSD, were adequately 
addressed in the VCAA letter issued in March 2002.  The 
questions of degree of disability, and effective date are at 
once meaningless and moot for the PTSD claim here 
adjudicated, because the claim is denied based on the absence 
of a causal link to service, to include absence of a 
corroborated in-service stressor.  38 C.F.R. 
§§ 3.303, 3.304(f).  

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).



Law and Regulations for Service Connection Claims - General

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303 (2005).  

In each case where a veteran is seeking service connection, 
consideration shall be given to the places, types, and 
circumstances of the veteran's service as shown by the 
veteran's service record, the official history of each 
organization in which the veteran served, the veteran's 
medical records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a) (West 2002).

Lay persons are not competent to offer medical opinions; 
where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Claim for Service Connection for Left Ear Hearing Loss

Certain disabilities, including sensorineural hearing loss, 
may be subject to service connection based on presumed 
incurrence in service if manifested to a compensable degree 
within one year subsequent to service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002 & Supp 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

In determining whether service connection is warranted, the 
Department of Veterans Affairs (hereinafter the VA) is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case, the claim 
is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

As noted in the Introduction to this decision, above, the 
threshold for normal hearing is from 0 to 20 decibels (dB) 
with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 hertz is 40 decibels (dB) or greater, or 
where the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 
dB or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2005).

The veteran's service medical records do not indicate the 
presence of hearing loss in either ear.  The veteran's 
service separation examination in September 1967 is presumed 
to have been recorded in ASA units, and hence must be 
converted to ANSI units for rating purposes.  After 
converting to ANSI units, at that September 1967 examination, 
audiological evaluation revealed in pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
0
--
0

The veteran informed that he worked at Eastman Kodak prior to 
entry into service in December 1965, and then resumed that 
employment in 1967 upon separation from service.  The veteran 
has provided multiple documents, each providing the veteran's 
hearing conservation tests at Eastman Kodak over the years.  
These documents note the veteran's reported prior noisy work 
in service involving exposure to gun fire, shop tools, and 
engine machinery.  Hearing conservation figures provided 
include a record from December 1967, in ANSI units, in pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
15
5
35
30

Eastman Kodak hearing conservation tests in years thereafter 
show a fairly consistent pattern of slowly worsening hearing 
loss in the left ear.  These medical records fail to note 
non-sensory neural pathology associated with this hearing 
impairment.  

The most recent record from Eastman Kodak contained within 
the claims folder dates from September 1995, showing pure 
tone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
45
55
50

These records show a continuing left ear hearing loss 
disability, with readings in years since 1969 meeting the 38 
C.F.R. § 3.385 criteria for hearing loss disability for VA 
purposes in the left ear.  In addition, the veteran's records 
of assignment reflect that while he was stationed in Vietnam 
from August 1966 to September 1967, he was first a radio 
relay operator and then a senior radio relay operator, with 
the headquarters of the 6th Battalion, 71st Artillery 
Division.  As such, affording the veteran the benefit of the 
doubt, the Board concludes that the veteran has left-ear 
sensorineural hearing loss with onset within the first post-
service year.  38 U.S.C.A. § 5107  Accordingly, the veteran 
is entitled to a first-year-post-service presumption on that 
basis for the left ear hearing loss.  Service connection for 
left ear hearing loss is accordingly warranted on that basis.  
38 C.F.R. §§ 3.307, 3.309.   

Claim for Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § § 
4.125(a) (2005); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, which includes the criteria for a diagnosis of 
PTSD.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a veteran engaged in 
"combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Participation in combat, a determination 
that is to be made on a case-by-case basis, requires that a 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999); Moran v. Principi, 17 Vet. App. 149 (2003). See also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(f)(1); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the alleged stressor is not combat related, then 
the claimant's lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; 
Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The veteran's service Form DD-214, his other service 
personnel records, and his service medical records have been 
obtained and associated with the claims folder.  None of 
these inform that the veteran engaged in combat with the 
enemy or suffered injuries typically resulting from combat.  
The veteran's service Form DD-214 informs that the veteran 
had one year and 27 days of foreign service.  He received the 
Vietnam Service Medical with a Bronze Service Star, and a 
Vietnam Campaign Medal.  However, he received no medals or 
awards supporting the conclusion that the veteran engaged in 
combat with the enemy.  The veteran has also not alleged 
engaging in combat with the enemy.  Obtained service 
personnel records show that the veteran received military 
training in commercial electric equipment repair.  The 
veteran's records of assignment reflect that while he was 
stationed in Vietnam from August 1966 to September 1967, he 
was first a radio relay operator and then a senior radio 
relay operator, with the headquarters of the 6th Battalion, 
71st Artillery Division.  Thus, there is neither indication 
in service records nor allegation from the veteran that he 
engaged in combat.  Accordingly, the Board finds the 
preponderance of the evidence against the veteran having 
engaged in combat with the enemy, and a stressor in service 
may not be presumed on that basis.

The veteran has presented multiple private medical statements 
or treatment records containing diagnoses of PTSD.  However, 
with a single exception, all simply noted that the veteran 
had stressors or traumatic experiences in service, without 
specifying those traumatic experiences.  In the exceptional 
February 2002 letter, M. E. D., M.D., a private physician, 
informed that the veteran reported a stressor incident in 
which he had once awoken from a sleep to find a drunken 
soldier holding a gun to his head.  However, this alleged 
gun-to-the-head-upon-awakening incident was not reported by 
the veteran to have been the subject of any military 
disciplinary action, and hence would not have been 
documented.  Thus, it is not an incident that may be 
officially verified, and absent corroboration cannot serve to 
support the veteran's PTSD claim.  

The veteran was asked by the March 2002 VCAA letter to 
provide details as to specific incidents which he experienced 
in service causative of his claimed PTSD.  However, he has 
failed to do so.  The appealed rating action denying the 
claim on that basis, and the subsequent statement of the case 
and supplemental statement of the case affirming the denial 
on that basis, have not motivated the veteran to provide 
details of any in-service stressors that may be corroborated.  
The Board notes in this regard that "the duty to assist is 
not always a one-way street.  If a veteran (appellant) wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence." Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

As noted, the veteran's own statements cannot corroborate 
contentions of having experienced a stressor in service.  
Cohen.   The veteran has not presented or lent necessary 
assistance to enable VA to obtain any corroboration of a 
stressor that may be verified.  The veteran has in fact 
provided, even through submitted medical records, almost no 
details of any alleged in-service stressor, with the 
exception of the above-noted alleged awakening with a gun to 
the head.  Hence, there is no corroborated in-service 
stressor, and no alleged stressor that may be corroborated.  
Absent a corroborated stressor to support a diagnosis of PTSD 
as due to in-service stressor, service connection for PTSD on 
that basis must be denied.  38 C.F.R. § 3.304(f).  

As noted, submitted private records include diagnoses of 
PTSD, but these diagnoses have all been within the past 
decade, and hence do not establish the presence of PTSD in 
service or continuity of PTSD from service to the present.  
The preponderance of the evidence is thus against service 
connection for PTSD on those bases.  38 C.F.R. § 3.303.  


ORDER

Service connection for left ear hearing loss is granted.  

Service connection for PTSD is denied.  


REMAND

The veteran's claim for service connection for right ear 
hearing loss is based on the same contentions as those left 
ear hearing loss - in essence, that he was exposed to loud 
noises in service causative of hearing loss.  The Eastman 
Kodak hearing conservation tests submitted into the record 
show hearing loss in the left ear developing within the first 
post-service year, and do not show right ear hearing loss 
until 1969.  (The threshold for normal hearing is from 0 to 
20 decibels (dB) with higher thresholds indicating some 
degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).)  However, if the veteran developed hearing loss 
in the left ear due to noised exposure in service, it is 
certainly possible that right ear hearing loss also developed 
due to noise exposure in service.  The Board cannot make its 
own independent medical determination, and must rely on 
medical opinion evidence within the record to address medical 
questions.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The 
veteran has not been afforded a VA examination to address his 
claim for right ear hearing loss, and one should be afforded 
him.  

The evidentiary record does not reflect the nature of the 
veteran's post-service activities and hence his exposure to 
noise post service.  Hence, that question should also be 
answered upon remand.  

The veteran's claim for service connection for peripheral 
neuropathy also implicates a question of activities and 
exposures post service.  The veteran has been variously 
diagnosed in submitted private medical treatment and opinion 
records with peripheral neuropathy and a host of other 
disorders, including fibromyalgia.  The veteran has 
introduced medical treatise evidence in support of his 
contention that his exposure to Agent Orange in service 
caused his peripheral neuropathy, and has also submitted an 
October 2003 private medical opinion letter by D.S.B., M.D., 
affording an opinion that the veteran's exposure to Agent 
Orange in service caused his peripheral neuropathy.  Notably, 
however, the veteran's long career at Eastman Kodak and any 
chemical exposures or other exposures during that work were 
not addressed in that opinion or in other submitted medical 
records and physician's letters, as possible causes of the 
veteran's diagnosed peripheral neuropathy.  Accordingly, an 
environmental and occupational exposure survey is in order to 
ascertain the veteran's exposures post-service, particularly 
at Eastman Kodak, to noise, to chemicals, and to any other 
possible environmental causes for claimed disabilities the 
subject of this remand.  A VA examination is also in order to 
address the nature and etiology of claimed peripheral 
neuropathy.  

All of the above development is necessitated, in part, by the 
duty to assist pursuant to a body of laws known collectively 
as the "VCAA."  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Under 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  See also, 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2005).  While VCAA notice has been 
afforded the veteran by letters in March 2002 and June 2003, 
additional VCAA development is in order.  Specifically, by an 
October 2005 submission, the veteran listed treating 
physicians for claimed disabilities.  The RO did not 
thereafter request that the veteran submit authorizations and 
did not obtain medical records from these sources.  That 
development is in order.  

Accordingly, the case is REMANDED for the following action:

1.  Regarding the remanded claims, the RO 
must review the claims file and satisfy 
all VCAA notice obligations in accordance 
with the holdings in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004); and Quartuccio v. Principi, 
16 Vet. App. 183 (2002); and in accordance 
with 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159 (2005); the Veterans Benefits Act 
of 2003; and any other applicable legal 
precedent.  In particular, the RO should 
inform the veteran of the need for medical 
opinion evidence speaking to his 
particular case, to support his claims for 
service connection for hearing loss and 
peripheral neuropathy, and the need for 
information and/or evidence of noise 
exposure and chemical exposure post 
service, including in the course of his 
work at Eastman Kodak.  He should also be 
asked to provide authorization to obtain 
treatment records from pertinent medical 
sources, including those physicians 
previously listed by the veteran as 
treating him for the claimed disorders.  

The letter should inform him that VA 
examinations will be obtained to address 
his remanded claims and questions of 
causal links between claimed disabilities 
and noise exposure in service (for his 
right ear hearing loss claim) and Agent 
Orange exposure in service (for his 
peripheral neuropathy claim).  He should 
be informed that he may choose to obtain 
any further medical opinion also 
addressing these questions.  

2.  Any indicated development, including 
obtaining private treatment records based 
on the veteran's authorizations, should be 
undertaken.  All records and responses 
received should be associated with the 
claims folder.   

3.  Thereafter, an environmental and 
industrial exposures survey should be 
conducted by a specialist in environmental 
and occupational health.  A detailed 
service and post-service work and chemical 
and noise exposures history should be 
elicited and/or approximated.  The 
specialist should make appropriate 
inquiries to indicated persons or 
establishments, including current and 
former places of work.  The specialist 
should prepare an assessment to past 
chemical and noise exposures, and comment 
on whether hearing loss and peripheral 
neuropathy may be attributed, generally, 
to indicated exposures.  The claims folder 
should be made available to the specialist 
prior to the environmental and industrial 
survey, and he or she should consider any 
pertinent records indicating relevant 
exposures.   

4.  Thereafter, the veteran should be 
afforded an examination by a VA 
neurologist, to address the nature and 
etiology of any current peripheral 
neuropathy.  All necessary, non-invasive 
tests and studies should be conducted.  
The claims folder should be provided to 
the examiner for review before the 
examination.  The examiner should review 
the claims folder and in particular note 
findings of the specialist in 
environmental and industrial health, 
pursuant to Remand instruction 3, and 
should note the submitted declassified 
report by Admiral E. R. Zumwalt, Jr., to 
the Secretary of the Department of 
Veterans Affairs, dated May 5, 1990, 
addressing possible association between 
Agent Orange exposure and adverse health 
effects.  The examiner should also note 
the medical opinion letter of D. S. B., 
M.D., dated in March 2002, addressing the 
veteran's various disabilities and 
causally associating the veteran's 
assessed peripheral neuropathy with Agent 
Orange exposure.

The examiner should answer the following:  
1) Does the veteran have peripheral 
neuropathy?  2) If so, is it at least as 
likely as not the veteran's peripheral 
neuropathy is causally related to his 
exposure to Agent Orange in service in 
Vietnam?  The examiner should provide a 
complete explanation for his opinion, and 
in so doing should address existing, 
pertinent medical literature concerning 
associations between Agent Orange exposure 
and development of peripheral neuropathy, 
including the medical literature contained 
or mentioned in the  submissions within 
the claims folder.  

5.  Also after completion of Remand 
instructions 1 through 3, the veteran 
should be afforded VA audiology and 
otology examinations, to address the 
nature and etiology of his right ear 
hearing loss.  All necessary, non-invasive 
tests and studies should be conducted.  
The claims folder should be provided to 
the examiner for review before the 
examination.  The examiner must address 
any current disabilities affecting right 
ear hearing.  In so doing, the examiner 
should note the veteran's period of 
service from December 1965 to September 
1967, and his career at Eastman Kodak 
beginning prior to service and continuing 
post service for multiple decades.  The 
examiner should review the claims folder 
and in particular note findings of the 
specialist in environmental and industrial 
health, pursuant to Remand instruction 3, 
concerning noise exposure; the audiology 
test results from service; and audiology 
test results recorded in Eastman Kodak 
hearing conservation documents within the 
claims folder.  The examiner should answer 
the following:  is it at least as likely 
as not that current right ear hearing loss 
is causally related to service.   The 
otologist should provide a complete 
explanation for his opinion.

6.  Thereafter, and following any 
additional necessary development, the 
veteran's remanded claims should be re-
adjudicated de novo.   If complete grants 
of the benefits sought are not afforded 
the veteran, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


